MEMORANDUM **
Steven Allred appeals the district court’s order affirming the Administrative Law Judge’s (“ALJ”) denial of his applications for supplemental security income and disability insurance benefits, under Titles II and XVI of the Social Security Act, respectively. Allred argues that substantial evidence does not support the ALJ’s finding that Allred failed to meet the requirements of the applicable five-step sequential analysis. In addition, Allred challenges the ALJ’s conclusions regarding Allred’s credibility and the conflicting medical record. We affirm.
The ALJ did not err in finding Allred failed to satisfy steps three and five of the five-step sequential analysis. See 20 C.F.R. §§ 404.1520, 416.920. Substantial evidence supports the ALJ’s determination that Allred’s impairment did not match Listings 12.02 (Organic Mental Disorders) and 12.05 (Mental Retardation), and that Allred could work in the national economy. Moreover, the ALJ properly considered Allred’s obesity at each stage of its analysis. See Social Security Ruling 02-lp.
The ALJ’s evaluation of Allred’s credibility and the conflicting medical record is supported by substantial evidence. The ALJ’s adverse credibility determination was supported by the opinions of Allred’s treating physicians, and Allred’s refusal to take medication. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.1996); Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989). The ALJ sufficiently reviewed discrepancies in All-red’s medical record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.